Detailed Action
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the application filed on November 26th, 2019, which claim 1-12 have been presented for examination. 

2.	Claims 1-12 are allowed.

3.	The priority date that has been considered for this application is May 24th, 2018.   

 Remarks 
4.	(A). 	Information Disclosure Statement (IDS): The information disclosure statements filed on 11/26/2019 comply with the provisions of 37 CFR 1.97, 1.98. They have been placed in the application file and the information referred to therein has been considered as to the merits.
	(B).	Applicants have filed proper Terminal Disclaimer (TD) on 02/24/2021, which have been approved by the Office. Accordingly, Non-statutory Double Patenting issue/rejection to the claims 1-12 that has been discussed with the Applicants representative Attorney Jeffrey M. Ingalls on 02/24/2021 has been withdrawn.

              ALLOWABLE SUBJECT MATTER
5.	The following is an examiner’s statement of reasons for allowance:
  	Based on the prior arts of record, and further search examiner concluded that the claimed invention in a manner have been recited in each of the independent claims such as in claim 1, “periodically inspecting, via a separate management thread, a sum of the counts of a plurality of matched key counters and the alt-counter to determine if the profiled values represent the most frequently observed values; and in response to a determination that the profiled values do not represent the most frequently observed values, repopulating the hash table keys by clearing entries of the hash table keys” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context of profiling implementation method for reducing overhead while an application is running with profiling instrumentation inserted but disabled renders the pending independent claims allowable. Claims 
CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                  
                                        02/27/2021